Reese, C. J.,
concurring.
I concur in the decision and judgment in this case, but base my concurrence upon the final action of this, court on the motion for rehearing as reported in 90 Neb. 736, in which the judgment against the plow company was reversed and the cause “remanded to the district court for a new trial, with leave to the plaintiff to proceed against both of the defendants.” In my opinion this was a specific direction to the district court to proceed against both defendants by a new trial of all the issues involved in the case without reference to any suggestions or expressions contained in the opinion reported in 89 Neb. 770.